t

i il |
teens Wise
WHEN RECORDED, RETURN TO: ANH! | |
RUSHMORE LOAN MANAGEMENT SEAVICES LLC
15480 LAGUNA CANYON ROAD, SUITE 100 Bh: 1475 rn g A765 Dew: -s
IRVINE CA 92618

 

 

 

 

 

 

 

 

 

 

 

Page Tots Ob/f 2720's Ud:18 PM

RECORDING REQUESTED BY:
RUSHMORE LOAN MANAGEMENT SERVICES LLC

 

ASSIGNMENT OF MORTGAGE
FOR VALUE RECEIVED:
ASSIGNOR: MTGLO INVESTORS, L.P.
ASSIGNOR ADDRESS: 6011 CONNECTION DRIVE, 5™ FLOOR, IRVING, TX
75039

HEREBY GRANTS, ASSIGNS AND TRANSFERS TO:

ASSIGNEE: WILMINGTON SAVING FUND SOCIETY, FSB, DOING
BUSINESS AS CHRISTIANA TRUST, NOTIN ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE
FOR BCAT 2014-10TT

ASSIGNEE ADDRESS: 500 DELAWARE AVENUE, 11™ FLOOR,
WILMINGTON, DELAWARE 19801

ALL OF ITS RIGHT, TITLE AND INTEREST AS MORTGAGEE UNDER THAT CERTAIN MORTGAGE:

DATED: 04/24/2007

ORIGINAL LOAN AMOUNT: $850,000.00
MORTGAGOR/BORROWER: MATTHEW J. VANDERHOOP
ORIGINAL MORTGAGEE: SOVEREIGN BANK

RECORDED IN THE OFFICIAL REAL PROPERTY RECORDS OF DUKES COUNTY, MA
RECORDED: 04/30/2007 BOOK/VOLUME/LIBER: 1119 PAGE: 298 DOCUMENT: 2007 00003136

f

PROPERTY SUBJECT TO LIEN: 17 OLD SOUTH ROAD, AQUINNAH, MA 02535

TOGETHER WITH THE PROMISSORY NOTE OR NOTES THEREIN DESCRIBED OR REFERRED TQ,
THE MONEY DUE AND TO BECOME DUE THEREON WITH INTEREST, AND ALL RIGHTS
ACCRUED OR TO ACCRUE UNDER SAID MORTGAGE.

FOR SIGNATORY AUTHOIATY, SEE LIMITED POWER OF ATTORNEY RECORDED HEREWITH.

DATED: FEB 02 2015 MTGLQ INVESTORS, L.P.

2 dD iia Gee

NAME:~~ ust
ane Lynn Bluege-Ru
ATTORNEY IN FACT
ACKNOWLEDGMENT

STATE OF TEXAS )SS:
COUNTY OF DALLAS

 

ON__FEB 0? 201 , BEFORE ME THE UNDERSIGNEDRAgOTARY PUBLIC IN AND
FOR SAID STATE, PERSONALLY APPEARED, Lynn Moree in foal

PERSONALLY KNOWN TO ME (OR PROVED TO ME ON THE BASIS OF SATISFACTORY
EVIDENCE) TO BE THE DULY AUTHORIZED PERSON WHO EXECUTED THE WITHIN INSTRUMENT
ON BEHALF OF THE COMPANY AND ACKNOWLEDGED TO ME THAT SUCH

ATTORNEY IN FACT » EXECUTED THE WITHIN INSTRUMENT PURSUANT TO ITS BY-LAWS
OR A RESOLUTION OF ITS BOARD OF DIRECTORS.
WITNESS MY HAND AND OFFICIAL SEAL.

A
a \
( loots Met a
NOTARY PUBLIC IN AND FOR SAID COUNTY AND STATE
MY COMMISSION EXPIRES ON: lolzy/)s-

 

 

gue, CELESTE CHRiSTMAN
Ps r= Notary Public, State of Texas

le. FMA My Commission Expires

{stars October 24, 2015

; aE

 

 

 

 

Aitest: -
deere @. Pout Register
